DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on December 21, 2021, has been entered.

Acknowledgments
In the reply, filed on December 21, 2021, Applicant amended claims 13, 19, 21, 48, 50, 97, and 98.
In the final rejection of June 28, 2021, Examiner noted that the information disclosure statement filed April 20, 2021, fails to comply with 37 CFR 1.98(a)(2). Applicant submitted an information disclosure statement on December 23, 2021, citing “Office Action for MX Application No. MX/A/2010/008012 dated August 27, 2013...”; however, Applicant did not provide a copy of said document for Examiner consideration. Applicant provided a copy of an office action (3 pages); however, said document does not contain any identifying information, such as an application number or date, and thus it is unclear which document has been provided. Concern is maintained.
Examiner objected to claims 19 and 21. Applicant amended claims 19 and 21. Objection is withdrawn.
Examiner rejected claims 21 and 22 under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph. Applicant amended claim 21. Rejection is withdrawn.
Examiner rejected claims 21 and 22 under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph. Applicant amended claim 21. Rejection is withdrawn.
Currently, claims 13-22, 48, 50, 97, and 98 are under examination.

Information Disclosure Statement
The information disclosure statement filed April 20, 2021, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered:
Applicant has not provided a copy for Examiner consideration of non-patent literature document cited "Office Action for MX Application No. MX/A/2010/008012 filed January 23, 2009, which Office Action is dated August 27, 2013...”. In parent application 12/864,378, Applicant provided a copy of an office action for MX/A/2010/008012, wherein the office action is dated September 11, 2013, but Applicant has not cited this document on the information disclosure statement.

The information disclosure statement filed December 23, 2021, fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-
Applicant has not provided a copy for Examiner consideration of non-patent literature document cited "Office Action for MX Application No. MX/A/2010/008012 dated August 27, 2013...”. Applicant provided a copy of an office action (3 pages); however, said document does not contain any identifying information, such as an application number or date, and thus it is unclear which document has been provided.

Claim Objections
Claims 13, 50, 97, and 98 are objected to because of the following informalities:  
	In regards to claim 13, line 15, “solution” should be changed to “a solution”.
	In regards to claim 50, line 14, “solution” should be changed to “a solution”.
	In regards to claim 97, line 12, “the dialysate” should be changed to “the dialysate solution”.
	In regards to claim 97, line 12, “the peritoneal cavity” should be changed to “a peritoneal cavity”.
	In regards to claim 98, line 12, “the dialysate” should be changed to “the dialysate solution”.
	In regards to claim 98, line 12, “the peritoneal cavity” should be changed to “a peritoneal cavity”.
	Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 48, 97, and 98 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. 
	In regards to claim 48, line 12 recites: a drain line port “at the second end of the body”; however, such is new matter not described in the Specification. Figure 3 instead shows both the drain line port 152 and the patient line port 154 at the same, first end of the body.
	In regards to claim 97, line 11 recites: a drain line port “at the second end of the body”; however, such is new matter not described in the Specification. Figure 3 instead shows both the drain line port 152 and the patient line port 154 at the same, first end of the body.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of pre-AIA  35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(e) the invention was described in (1) an application for patent, published under section 122(b), by another filed in the United States before the invention by the applicant for patent or (2) a patent granted on an application for patent by another filed in the United States before the invention by the applicant for patent, except that an international application filed under the treaty defined in section 351(a) shall have the effects for purposes of this subsection of an application filed in the United States only if the international application designated the United States and was published under Article 21(2) of such treaty in the English language.

Claims 13-18 are rejected under pre-AIA  35 U.S.C. 102(e) as being anticipated by Childers et al (US 2009/0012448).
	In regards to claim 13, Childers et al teaches a fluid handling cassette (Figures 3A and 3C, cassette [30], with spikes [33a] and ports [35c][35d] of Figure 3B) for use in a peritoneal dialysis system, the cassette comprising: 
a generally planar body [30] having at least one pump chamber (pump chambers [307][309]) formed as a depression in a first side of the body, a membrane (flexible membrane [30b]) attached to the body and overlying the at least one pump chamber, and a plurality of flowpaths for a fluid that includes a channel (Figures 3A-3C), the at least one pump chamber including one or more spacer elements (shown but not labeled in pump chambers [307][309] of Figure 3C) that extend from an inner wall of the depression 
a patient line port [35c] arranged for connection to a patient line for delivery of a dialysate to a peritoneal cavity of a patient (paragraph [0053]: port 35c is provided for connection to the patient) and withdrawal of the dialysate from the patient (paragraph [0055]: Fluid is returned from the patient through port 35c), the patient line port being in fluid communication with the at least one pump chamber via at least a first one (from spikes [33a] to pump chambers [307][309] to port [35c]) of the plurality of flowpaths for both the delivery of the dialysate and the withdrawal of the dialysate
a drain line port [35d] arranged for connection to a drain line for removal of the dialysate from the peritoneal cavity of the patient, the drain line port being in fluid communication with the at least one pump chamber via at least a second one (from pump chambers [307][309] to port [35d]) of the plurality of flowpaths
a plurality of solution line spikes [33a] being in fluid communication with the at least one pump chamber via the first one of the plurality of flowpaths for delivery of solution to the at least one pump chamber
	In regards to claim 14, Childers et al teaches that the one or more spacer elements are arranged to minimize deformation of the membrane at edges of the one or more spacer elements when the membrane is forced against the one or more spacer elements (Figures 3A and 3C).
In regards to claim 15, Childers et al teaches that the one or more spacer elements are arranged in a concentric elliptical pattern (Figure 3C).
In regards to claim 16, Childers et al teaches that the one or more spacer elements vary in height (Figure 3C).
In regards to claim 17, Childers et al teaches that the one or more spacer elements vary in height such that ends of the one or more spacer elements increase in height from a bottom 
In regards to claim 18, Childers et al teaches that the one or more spacer elements form a semi-elliptical domed shaped region (Figure 3C).

Claim Rejections - 35 USC § 103
The following is a quotation of pre-AIA  35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Claims 19 and 20 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Childers et al, as applied to claim 15 above, and further in view of Tracey et al (US 2005/0095154).
	In regards to claim 19, Childers et al does not teach that the concentric elliptical pattern of the one or more spacer elements includes breaks in the pattern, as Childers et al teaches that the concentric elliptical pattern of the one or more spacer elements includes a single break in the pattern (Figure 3C). Tracey et al teaches a system (Figures 6A-6F, front plate assembly [408]), wherein a concentric elliptical pattern of one or more spacer elements (rib structures [636]) includes breaks (straight air passage [640]) in the pattern (Figure 6C). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the single break in the pattern, of the cassette of Childers et al, to be breaks, as taught by Tracey et al, as such will function as a straight fluid passage for connecting the plurality of fluid 
In regards to claim 20, in the modified cassette of Childers et al and Tracey et al, Childers et al does not teach breaks. Tracey et al teaches that the breaks in the pattern are symmetrical (Figure 6C). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the breaks in the pattern, of the modified cassette of Childers et al and Tracey et al, to be symmetrical, as taught by Tracey et al, as such will allow for the formation of a straight fluid passage for connecting the plurality of fluid passages between adjacent spacer elements in the concentric elliptical pattern (paragraph [0085]).

Claims 48, 97, and 98 are rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Childers et al.
In regards to claim 48, Childers et al teaches a fluid handling cassette (Figures 3A and 3C, dialysis cassette [30]) for use in a peritoneal dialysis system, the cassette comprising:
a generally planar body [30] having a first end opposite a second end, at least one pump chamber [307][309] formed as a depression in a first side of the body and a plurality of flowpaths for a fluid that includes a channel (Figures 3A and 3C), the at least one pump chamber including a plurality of spacer elements (shown but not labeled in pump chambers [307][309] of Figure 3C) that extend from an inner wall of the depression to different extents 
a patient line port (port [35b] is used for the patient input/output lines) at the first end of the body and arranged for connection to a patient line for delivery of a dialysate to a peritoneal cavity of a patient and withdrawal of the dialysate from the patient 
a drain line port (port [35a] is used for the drain line) arranged for connection to a drain line for removal of the dialysate from the peritoneal cavity of the patient, the drain line port being in fluid communication with the at least one pump chamber via at least a second one (from pump chambers [307][309] to port [35a]) of the plurality of flowpaths
a membrane [30b] attached to the first side of the body over the at least one pump chamber, being arranged to be movable for movement of the fluid in the at least one pump chamber, wherein the spacer elements help prevent contact of the membrane with the inner wall of the depression when a pump chamber portion [30b] of the membrane is moved into contact with the spacer elements (Figures 3A and 3C)
Childers et al does not teach the drain line port at the second end of the body, as Childers et al teaches the drain line port at the first end of the body. But at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the drain line port, of the cassette of Childers et al, to be at the second end of the body, as Applicant has not disclosed that such a configuration of the drain line port with respect to the body provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the drain line port being at the first end of the body, as taught by Childers et al, as either configuration of the drain line port with respect to the body will allow for disposing of waste, toxins, and excess water from the patient.

a generally planar body [30] having a first end opposite a second end, at least one pump chamber [307][309] formed as a depression in a first side of the body and a plurality of flowpaths for a fluid that includes a channel (Figures 3A and 3C), the at least one pump chamber including one or more spacer elements (shown but not labeled in pump chambers [307][309] of Figure 3C) that extend from an inner wall of the depression
a patient line port [35b] at the first end of the body and arranged for connection to a patient line for both delivery of a dialysate solution to a patient and withdrawal of the dialysate solution from the patient (paragraph [0049]: port [35b] is used for the patient input/output lines), the patient line port being in fluid communication with the at least one pump chamber via at least a first one (from pump chambers [307][309] to port [35b]) of the plurality of flowpaths
a drain line port (port [35a] is used for the drain line) arranged for connection to a drain line for removal of the dialysate from the peritoneal cavity of the patient, the drain line port being in fluid communication with the at least one pump chamber via at least a second one (from pump chambers [307][309] to port [35a]) of the plurality of flowpaths
a membrane [30b] attached to the first side of the body over the at least one pump chamber, being arranged to be movable for movement of the fluid in the at least one pump chamber, wherein the one or more spacer elements help prevent contact of the membrane with the inner wall of the depression when the membrane over the at least one 
Childers et al does not teach the drain line port at the second end of the body, as Childers et al teaches the drain line port at the first end of the body. But at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the drain line port, of the cassette of Childers et al, to be at the second end of the body, as Applicant has not disclosed that such a configuration of the drain line port with respect to the body provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the drain line port being at the first end of the body, as taught by Childers et al, as either configuration of the drain line port with respect to the body will allow for disposing of waste, toxins, and excess water from the patient.
	In regards to claim 98, Childers et al teaches a fluid handling cassette (Figures 3A and 3C, dialysis cassette [30]) for use in a fluid handling system useable in a medical infusion application, the cassette comprising: 
a generally planar body [30] having a first end opposite a second end, at least one pump chamber [307][309] formed as a depression in a first side of the body and a plurality of flowpaths for a fluid that includes a channel (Figures 3A and 3C), the at least one pump chamber including a plurality of spacer elements (shown but not labeled in pump chambers [307][309] of Figure 3C) that extend from an inner wall of the depression to different extents 
a patient line port [35b] at the first end of the body and arranged for connection to a patient line for both delivery of a dialysate solution to a patient and withdrawal of the dialysate solution from the patient (paragraph [0049]: port [35b] is used for the patient input/output lines), the patient line port being in fluid communication with the at least one pump chamber via at least a first one (from pump chambers [307][309] to port [35b]) of the plurality of flowpaths
a drain line port (port [35a] is used for the drain line) arranged for connection to a drain line for removal of the dialysate from the peritoneal cavity of the patient, the drain line port being in fluid communication with the at least one pump chamber via at least a second one (from pump chambers [307][309] to port [35a]) of the plurality of flowpaths
a membrane [30b] attached to the first side of the body over the at least one pump chamber, being arranged to be movable for movement of the fluid in the at least one pump chamber, wherein the spacer elements help prevent contact of the membrane with the inner wall of the depression when the membrane over the at least one pump chamber is moved into contact with the spacer elements (Figures 3A and 3C)
Childers et al does not teach the drain line port at the second end of the body, as Childers et al teaches the drain line port at the first end of the body. But at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the drain line port, of the cassette of Childers et al, to be at the second end of the body, as Applicant has not disclosed that such a configuration of the drain line port with respect to the body provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the drain line port being at the first end of the body, as taught by Childers et al, .

Claim 50 is rejected under pre-AIA  35 U.S.C. 103(a) as being unpatentable over Childers et al, and further in view of Bouchard et al (US 6,905,479).
In regards to claim 50, Childers et al teaches a fluid handling cassette (Figures 3A and 3C, cassette [30], with spikes [33a] and ports [35c][35d] of Figure 3B) for use in a peritoneal dialysis system, the cassette comprising: 
a generally planar body [30] having at least one pump chamber [307][309] formed as a depression in a first side of the body and a plurality of flowpaths for a fluid that includes a channel (Figures 3A-3C), the at least one pump chamber including one or more spacer elements (shown but not labeled in pump chambers [307][309] of Figure 3C) that extend from an inner wall of the depression and including a fluid outlet (valves [341][347])
a patient line port [35c] arranged for connection to a patient line for delivery of a dialysate to a peritoneal cavity of a patient (paragraph [0053]: port 35c is provided for connection to the patient) and withdrawal of the dialysate from the patient (paragraph [0055]: Fluid is returned from the patient through port 35c), the patient line port being in fluid communication with the at least one pump chamber via a first one (from spikes [33a] to pump chambers [307][309] to port [35c]) of the plurality of flowpaths for both the delivery of the dialysate and the withdrawal of the dialysate 
a drain line port [35d] arranged for connection to a drain line, the drain line port being in fluid communication with the at least one pump chamber via a second one (from pump chambers [307][309] to port [35d]) of the plurality of flowpaths
a plurality of solution line spikes [33a] being in fluid communication with the at least one pump chamber via the first one of the plurality of flowpaths for delivery of solution to the at least one pump chamber
a flexible membrane [30b] attached to the first side of the body over the at least one pump chamber, a portion of the membrane over the at least one pump chamber being arranged to be movable for movement of the fluid in the at least one pump chamber
Childers et al is silent about whether the one or more spacer elements are configured to inhibit the membrane from covering the fluid outlet. Bouchard et al teaches a fluid handling cassette (Figure 1, cartridge [231]) wherein one or more spacer elements (spacers [138]) are configured to inhibit a membrane (membrane [112]) from covering a fluid outlet (outlet line [118]) (Figure 1). It would have been obvious to a person having ordinary skill in the art at the time the invention was made to modify the one or more spacer elements, of the cassette of Childers et al, to be configured to inhibit the membrane from covering the fluid outlet, as taught by Bouchard et al, as such will allow liquid to be pumped through the fluid outlet as the flexible membrane will be prevented from contacting the inner surface of the at least one pump chamber by contact with the one or more spacer elements (column 16, lines 65-67 to column 17, lines 1-4).

Response to Arguments
Applicant's arguments filed December 21, 2021, have been fully considered but they are not persuasive:
In regards to claims 13 and 50, Applicant argued: Childers does not teach a patient line port and a plurality of solution line spikes that are fluidly coupled to the pump chambers via a same first flowpath and that the drain line port is fluidly coupled to the pump chambers via a different second flowpath. Fig. 3D of Childers (reproduced below) shows the flowpath arrangements in the Childers cassette. In Childers, the solution line spikes 33 do not connect to the pump chambers 307/309 to deliver solution via a same flowpath as the patient line port 35c. For example. the line between valves 365 and 383/384 could not be used to provide solution from the solution line spikes 33 to the pumps 307/309 because suction applied by the pumps on that line would tend to remove dialysate from the patient as well as draw solution from the spikes 33. As a result, the cassette could not be supplied with solution from the spikes 33 this way. Thus, dialysate can only be provided from the solution line spikes 33 via each of the dedicated lines between the individual spikes 33 and the respective valves 371, 373, 374, 376. This means that Childers does not teach a plurality of solution line spikes that are fluidly coupled to provide solution to a pump chamber via a same flowpath used by a patient line port for delivery and withdrawal of dialysate with respect to a patient. Bouchard does not teach the claimed flowpath arrangement for solution line spikes and a patient line port, and is asserted only for teaching features regarding spacers in a pump chamber. Accordingly, claims 13 and 50 are patentable and withdrawal of the rejection of these claims is requested (Remarks, pages 8-9). Examiner disagrees. Childers et al teaches a patient line port [35c] being in fluid communication with the at least one pump chamber [307][309] via at least a first one (from spikes [33a] to pump chambers [307][309] to port [35c]) of the plurality of flowpaths for both the delivery of the dialysate and the withdrawal of the dialysate, a drain line port [35d] being in fluid communication with the at least one pump chamber via at least a second one (from pump chambers [307][309] to port 
	In regards to claims 48, 97, and 98, Applicant argued: Childers does not teach a cassette with patient and drain line ports at opposite ends of the cassette body. As can be seen in Fig. 3B of Childers (reproduced below), the patient ports 35c, 35e are located at a same end of the cassette body as the drain port 35d. Accordingly, Childers does not teach all of the features of claims 48, 97 and 98. Withdrawal of the § 102(e) rejection of these claims is requested (Remarks, page 10). Childers et al teaches a patient line port [35b] at the first end of the body [30]. However, Childers et al does not teach a drain line port at the second end of the body, as Childers et al teaches the drain line port [35a] at the first end of the body. But at the time the invention was made, it would have been an obvious matter of design choice to a person of ordinary skill in the art to modify the drain line port, of the cassette of Childers et al, to be at the second end of the body, as Applicant has not disclosed that such a configuration of the drain line port with respect to the body provides an advantage, is used for a particular purpose, or solves a stated problem. One of ordinary skill in the art, furthermore, would have expected Applicant’s invention to perform equally well with the drain line port being at the first end of the body, as taught by Childers et al, as either configuration of the drain line port with respect to the body will allow for disposing of waste, toxins, and excess water from the patient.

Allowable Subject Matter
Claims 21 and 22 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
	In regards to claim 21, the prior art of record does not disclose or render obvious at the time the invention was made the combination of a fluid handling cassette for use in a peritoneal dialysis system, as claimed, specifically including the vacuum vent clearance depression being configured to allow a vacuum vent port of a cycler of the peritoneal dialysis system to remove air or a fluid from between the membrane and a control surface of the cycler of the peritoneal dialysis system.
	Childers et al (US 2009/0012448) is silent about whether the body includes a vacuum vent clearance depression formed adjacent the at least one pump chamber. Childers et al (US 2004/0019313) teaches a fluid handling cassette (Figure 31) comprising a body (rigid portions [92][162][192]) including a vacuum vent clearance depression (port vent [299]) formed adjacent at least one pump chamber (one of slots [286]); however, Childers et al (2004) does not teach that the vacuum vent clearance depression is configured to allow a vacuum vent port of a cycler of the peritoneal dialysis system to remove air or a fluid from between the membrane and a control surface of the cycler of the peritoneal dialysis system.
	Thus, claim 21 is objected to as being dependent upon a rejected base claim 13, but would be allowable if rewritten in independent form including all of the limitations of the base claim 13. Claim 22 is objected to by virtue of being dependent upon claim 22.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHEFALI D PATEL whose telephone number is (571)270-3645. The examiner can normally be reached Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kevin C Sirmons can be reached on (571) 272-4965. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SHEFALI D PATEL/Primary Examiner, Art Unit 3783